NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

DAVID RAY BAYS,                            )
                                           )
             Appellant,                    )
                                           )
v.                                         )    Case No. 2D17-1203
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed March 21, 2018.

Appeal from the Circuit Court for Pasco
County; Philippe Matthey, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, CRENSHAW, and SLEET, JJ., Concur.